18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 1 of 8
18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 2 of 8
18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 3 of 8
18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 4 of 8
18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 5 of 8
18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 6 of 8
18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 7 of 8
18-50444-mlo   Doc 83   Filed 08/27/20   Entered 08/27/20 17:48:05   Page 8 of 8
